              Case 1:06-cr-00199-DAD Document 53 Filed 09/30/20 Page 1 of 2


 1   Michael J. Aed, SBN 204090
 2
     LAW OFFICE OF MICHAEL J. AED
     2115 Kern Street, Ste. 1
 3   Fresno, California 93721
     Phone: 559-825-4600
 4
     Fax: 559-272-8411
 5
     Attorney for Defendant,
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                               EASTEREN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA                       )   Case No. 1:06-CR-00199 DAD
11                                                  )
                         Plaintiff,                 )   STIPULATION TO CONTINUE OCTOBER 5,
12
                                                    )   2020, DISPOSITION HEARING
13          vs.                                     )
                                                    )   DATE: October 5, 2020
14   LUIS AROLDO ZUNIGA,                            )   TIME: 10:00 a.m.
                                                    )   COURT: District Court Judge Dale A. Drozd
15
                         Defendant.                 )
16                                                  )

17

18
            IT IS HEREBY STIPULATED by and between the parties, through their respective

19   attorneys of record, that the October 5, 2020, disposition hearing in this case may be continued
20   until 10:00 a.m. on November 9, 2020. The parties agree that the following provides good cause
21
     for the continuance: Defense counsel received the dispositional hearing memorandum on
22
     September 29, 2020 via email and has not had an opportunity to review it with Mr. Zuniga.
23

24   Defense counsel intends to file memorandum in response to the probation recommendation.

25   Defense counsel needs additional time to meet and confer with Mr. Zuniga prior to moving
26
     forward with the disposition.
27
     ///
28
     ///
              Case 1:06-cr-00199-DAD Document 53 Filed 09/30/20 Page 2 of 2


 1   DATED: September 30, 2020                                   By: /s/ Joseph Barton
                                                                 Joe Barton
 2
                                                                 Assistant United States Attorney
 3

 4

 5
     DATED: September 30, 2020                                   By: /s/ Michael Aed
 6                                                               Attorney for the Defendant
 7

 8
                                                 ORDER

 9

10
            Upon the Parties’ stipulation to continue the October 5, 2020, disposition hearing in this

11   case, and for good cause shown, the status conference is continued until November 9, 2020, at 10
12
     a.m.
13
     IT IS SO ORDERED.
14

15
        Dated:    September 30, 2020
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
